F I L E D
                                                                       United States Court of Appeals
                                                                               Tenth Circuit
                     UNITED STATES COURT OF APPEALS
                                                                              NOV 21 2002
                            FOR THE TENTH CIRCUIT
                                                                          PATRICK FISHER
                                                                                   Clerk

    ROBERT L. JERNIGAN,

                Plaintiff - Appellant,

    v.                                                   No. 02-7002
                                                     D.C. No. 01-CV-15-S
    JO ANNE B. BARNHART,                               (E.D. Oklahoma)
    Commissioner, Social Security
    Administration,

                Defendant - Appellee.


                             ORDER AND JUDGMENT           *




Before O’BRIEN and PORFILIO , Circuit Judges, and             KANE , ** Senior District
Judge.



         After examining the briefs and appellate record, this panel has determined

unanimously to grant the parties’ request for a decision on the briefs without oral

argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore

ordered submitted without oral argument.

*
      This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
**
      The Honorable John L. Kane, Senior District Judge, United States District
Court for the District of Colorado, sitting by designation.
        Appellant Robert Jernigan challenges the decision of the administrative law

judge (ALJ) denying him Social Security disability benefits. On appeal,

Mr. Jernigan argues that the ALJ erred in (1) concluding that Mr. Jernigan’s

mental impairments were not severe; (2) concluding that Mr. Jernigan’s

impairments did not meet any of the listed impairments; and (3) negatively

assessing Mr. Jernigan’s credibility and therefore discounting his testimony

regarding his limitations.

        We review the decision of the Commissioner–here expressed as the ruling

of the ALJ–to determine if it is supported by substantial evidence and based on

correct legal standards.   Hinkle v. Apfel , 132 F.3d 1349, 1351 (10th Cir. 1997).

        Having carefully reviewed the record and the parties’ arguments, and

having applied the standard noted above, we conclude that the ALJ’s decision is

supported by substantial evidence. Accordingly, the judgment of the United

States District Court for the Eastern District of Oklahoma is AFFIRMED for

substantially the reasons stated in the magistrate judge’s order of October 26,

2001.

                                                      Entered for the Court



                                                      John C. Porfilio
                                                      Circuit Judge



                                           -2-